ON PETITION FOR REHEARING EN BANC
PER CURIAM.
ORDER
A petition for rehearing en banc was filed by Plaintiffs-Appellants Akamai Technologies, Inc. and The Massachusetts Institute of Technology and a response thereto was invited by the court and filed by Limelight Networks, Inc.
*618The petition for rehearing was considered by the panel that heard the appeal, and thereafter the petition for rehearing en banc, response, and briefs of amici curiae were referred to the circuit judges who are authorized to request a poll of whether to rehear the appeal en banc. A poll was requested and taken, and the court has' decided that the appeal warrants en banc consideration.
Upon consideration thereof,
It Is Ordered That:
(1) The petition for rehearing en banc filed by Akamai Technologies, Inc. and The Massachusetts Institute of Technology is granted.
(2) The court’s opinion of May IB, 2015, is vacated, the court’s en banc opinion is issued herewith, and the case is returned to the merits panel for further proceedings.